Citation Nr: 0008301	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  00-00 426	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York







THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).



INTRODUCTION

The veteran served on active duty from January 7 to June 5, 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) following a June 1999 rating decision by the RO.


FINDINGS OF FACT

1.  A timely notice of disagreement and substantive appeal 
were received following a June 1999 rating decision by which 
service connection for PTSD was denied.  

2.  The veteran subsequently submitted a written withdrawal 
of his appeal of this issue.


CONCLUSION OF LAW

The Board does not have jurisdiction to consider a claim of 
entitlement to service connection for PTSD.  38 U.S.C.A. 
§ 7105(d) (West 1991); 38 C.F.R. §§ 20.101, 20.200, 20.204 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appellant may withdraw his appeal in writing at any time 
before the Board of Veterans' Appeals promulgates a final 
decision.  § 20.204.  When an appellant does so, the 
withdrawal effectively creates a situation where there no 
longer exists any allegation of error of fact or law.  
Consequently, in such an instance, the Board does not have 
jurisdiction to review the appeal.  A dismissal is 
appropriate in such a case.  § 7105(d).  

In this case, the veteran filed a notice of disagreement with 
a June 1999 rating action that denied service connection for 
PTSD.  This was done in October 1999.  Thereafter, a 
statement of the case was issued in November 1999 and the 
veteran submitted a substantive appeal in December 1999.  
Consequently, the veteran effectively completed his appeal of 
the June 1999 denial.  § 20.200.  However, by a statement 
received in March 2000, the veteran expressly withdrew his 
appeal.  This is certainly permissible under the Board's 
rules of practice so long as it is done in writing, which the 
veteran did.  § 20.204.  Given the clear message from reading 
the veteran's March 2000 correspondence, further action by 
the Board is not appropriate.  § 7105(d).  


ORDER

The appeal of a claim of entitlement to service connection 
for PTSD is dismissed.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

